Citation Nr: 1339440	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-45 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, E.D. and R.W.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2011, the Veteran was provided a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is causally related to service


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss disability is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service. 38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013); Hensley, 5 Vet. App. at 159-60.

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).
Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2012).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to November 1967 service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the tables below show the ASA measurements recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.  

The Veteran claims that he has bilateral hearing loss disability attributable to service due to exposure to acoustic trauma.  He has related a significant history of noise exposure in service, consistent with his duties as a Tank Crewman.  See DD Form 214.  He asserts that bilateral hearing loss is related thereto and offers a history of decreased hearing acuity in and since service.

A review of the Veteran's service treatment records discloses no complaints of hearing loss.  Upon entrance examination in June 1965, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
Zero (15)
Zero (10)
-5 (5)
5 (15)
-5 (Zero)
LEFT
15 (30)
5 (15)
-5 (5)
-5 (10)
-10 (-5)

The Veteran did not receive a separation audiogram.  Examination of the ears and drums was normal, and the Veteran's hearing was 15/15 bilaterally upon whispered voice testing at separation examination.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  See April 1969 Report of Medical Examination.  

In August 2009, the Veteran filed his claim for service connection of bilateral hearing loss.  He particularly claimed that he had noise-induced sensorineural hearing loss that he "suffered while in the Marine Corps."  

In furtherance of attempting to substantiate his claim, the Veteran submitted an August 2009 etiologic opinion and audiogram from the Arkansas Otolaryngology Center (AOC).  The associated audiogram documents hearing loss to a degree considered disability for VA purposes.  38 C.F.R. § 3.385 (2013).  The opinion, authored by J.L.B., M.D. notes assessed sensorineural hearing loss that "is classic for noise-induced sensorineural hearing loss."  In the opinion, Dr. B. relates that the Veteran had " a lot of noise exposure" in the Marine Corps and that "[i]t is more likely than not that his hearing loss is related to that noise exposure."

In October 2009, the Veteran was afforded a VA examination.   At the time of the examination, he related that he had noticed hearing problems since the late 1960s, which was not bothersome for the activities of daily living.  He also related that he believed that the hearing loss was caused from exposure to 4 years of firing the main gun on a vehicle without the use of hearing protection.  He denied any history of exposure to loud noise prior to service, although he did report occupational noise exposure since service from work around saws in a cabinet factory, without the use of hearing protection.  He also reported noise exposure from the use of lawn equipment.  

On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
50
65
LEFT
25
25
25
55
55

Pure tone averages were 39 for the right ear and 40 for the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right and 98 percent in the left ear.  This shows bilateral hearing loss to an extent qualifying as a disability for VA purposes.  38 C.F.R. § 3.385.  

The examiner assessed moderate to moderately severe sensorineural hearing loss 3K to 6K Hz in the right ear and moderately severe sensorineural hearing loss 3K to 8K Hz in the left ear.  In closing, the examiner stated that she could not render an opinion without resort to speculation without a review of the claims file, which was apparently not provided to the examiner in conjunction with the examination.  

In November  2009, the examination report was returned to the examiner, and they were provided with the claims file.  The examiner related that she could not render an opinion with respect to the etiology of hearing loss without a review of a separation audiogram or at least an audiogram completed within one year of discharge.  They explained that the whispered voice testing done at separation was not ear or frequency specific and did not rule out the presence of a high frequency hearing loss.  

In December 2011, the Veteran testified before the Board.  He explained that his Military Occupational Specialty (MOS)of Tank Crewman involved numerous exposures to acoustic trauma.  In terms of treatment for bilateral hearing loss, he explained that he "Marines don't complain" and denied any history of treatment for bilateral hearing loss until 2009.  In terms of noise exposure, he did not deny any such exposure post-service, but explained that his in-service noise exposure was far more intense and extensive than anything he had experienced following his discharge.  
In resolving any doubt in the Veteran's favor, the Board concludes that entitlement to service connection for bilateral hearing loss is warranted.  The Board acknowledges that bilateral hearing loss was not complained of or assessed in service and that it is not until about 40 years following the Veteran's discharge that there appears any evidence of hearing loss.  However, the Veteran's reports of exposure to acoustic trauma in service are consistent with his service duties.  Moreover, he has competently related his lay observations of this condition by relating a history of noticeable decreased hearing acuity since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The October 2009 private opinion indicates that the Veteran's bilateral hearing loss is consistent with noise exposure.  The VA opinion likewise suggests that hearing loss is consistent with noise exposure, although it does not indicate whether the noise exposure that caused bilateral hearing loss occurred in or following service due to the lack of audiometrics at discharge.  Thus, the record documents noise exposure in and following service and that either of these exposures are responsible for the Veteran's currently assessed bilateral hearing loss disability.  Thus, it appears at least as likely as not that the conditions are attributable to in-service noise exposure.  See Jones v. Shinseki, 23 Vet. App. 382, 394 (Lance, J. concurring).  Accordingly, the claim is granted.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


